Per Curiam.
The plaintiff in error seeks to bring under review an order made by the Supreme Court refusing defendant’s application for a ciiange of venue. It is contended that the action is local in its nature, and that the change of venue asked for by the defendant was a matter of right. We are not called upon to pass upon this question, because it is manifest from the state of the case that the action has not been brought to trial, and that no final judgment has been rendered therein. In Defiance Fruit Co. v. Fox, 47 Vroom 482, the cause had proceeded to final judgment. Our review by writ of error is confined to final judgment. Gen. Stat., p. 1391, § 1; Chambers v. Philadelphia Pickling Co., 52 Vroom, 388; State v. Kelsey, post p. 542.
The writ of error should be dismissed.